Title: To Thomas Jefferson from William Short, 30 November 1792
From: Short, William
To: Jefferson, Thomas



Dear Sir
The Hague. Nov. 30. 1792

I had the honor of recieving the day before yesterday from Amsterdam, your letters of March 18. and Oct. 14—together with the papers accompanying them for me and two parcels for M. Carmichael. I shall lose no time in repairing to Madrid. The route through France is much to be preferred if there be a certainty of passing the Spanish frontier. I have already written to M. Morris and spoken to the French minister here on the subject, who has written to Paris to procure me the necessary passeports and to ascertain whether as he does not doubt I may be assured of passing that frontier, even in case of war or any other disorder. It is essential to know this before leaving the Hague, as it would otherwise be best to pass through England and embark for Lisbon. This will not detain me more than a few days as M. de Maulde expects his answer in eight or ten. I think I need add nothing more on that circumstance at present as I shall have the honor of writing to you once more from hence.
You acknowlege the reciept of my letters among which was one mentioning and inclosing to you the resolution of their H H. M M. as to the form of my letter of credence. As you say nothing to me on that subject I am at a loss in what manner to treat it when spoken to again as I certainly shall be relative to it. I imagine you must have overlooked it, taking it for granted it will be the intention of the President to satisfy them in conforming to the established usage of other countries.
I have the honor of inclosing you the Leyden gazettes which will give you a general idea of the present state of Europe. You will see that the countries lately possessed by the French arms are by no means unanimous in the adoption of French principles. Time only can shew what is to be the result of this general confusion. I fear that justice and humanity will lose much more than liberty will gain by such violent transitions in the political world. The late successes of the French arms certainly appear a prodigy—but it does not appear to me that a conquering army of such immense numbers returning elated with  conquest from all their neighbors around them will be a very useful or manageable ingredient in the composition of a commonwealth.
As long as the assembly have lands to sell and find purchasers they may emit assignats, which though the most dangerous and destructive, is certainly the easiest mode that ever was invented for procuring a revenue—how long it will last I can not say—but according to the expenditures of two years of peace it cannot be long with such armies on foot and in foreign countries where, notwithstanding the contributions they levy sometimes, their expences, as they pay for what they consume, must surpass them beyond calculation.
Dumouriez is pursuing the Austrian army. It is said here that he has entered the city of Liege after gaining a considerable victory in his way. I have seen a letter from him written a little before this is said to have taken place which renders it highly probable. A French army is now besieging the citadel of Antwerp where there is only a weak garrison, unless indeed it has surrendered, which a letter I have this moment recieved from Antwerp informs me was then taking place. It was written yesterday half after 3. oclock p.m. The French bombs had then set fire to and consumed the new caserns within the citadel.
You will see in the Leyden gazette, the resolution of the French ministry of the 16th. relative to the Scheld. The French vessels have applied for leave to pass with their canon &c. for the seige of the citadel. The Imperial minister has presented a memorial to their H. M. on the Subject—and they have answered it by a resolution declaring the passage should not be granted and their strict neutrality. I have just seen these pieces, and am sorry not to have time to copy them for you, on account of the time of the post—but there is only that simple idea in them. As the seige of the citadel is probably at an end perhaps the French may not push this matter—if stopped however it will be only on account of England. It is reported here I know not whether true or false, that the court of England has privately declared to this country notwithstanding their late demonstration, that they cannot risk a rupture with France, and that this country must not count on more than meer demonstration on their part and must therefore arrange the affair of the Scheld in the best manner they can. It is difficult to believe this report, but it produces a considerable effect among what is called the patriotic party.
The Government continues uneasy, and they must know best whether there is foundation for their uneasiness. The people at large may perhaps be persuaded to risk a change—but they will hardly gain by it as the world goes—however motives of revenge among many, and a love of change among more, if supported by French arms, and  the present French reputation cannot fail to have great weight. I have the honor to be most respectfully Dear Sir your most obedient & most humble servant

W. Short

